266 S.W.3d 331 (2008)
Thomas E. LANG, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90945.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
William J. Swift, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 2008 WL 4000088.

ORDER
PER CURIAM.
Movant Thomas Lang appeals from the motion court's judgment, after a hearing, denying his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court's findings and conclusions are not clearly erroneous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).